Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15is objected to because of the following informalities:  last line, -- device – should be inserted after “terminal”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104718510 in view of CN 104685579 and “Approach on Noise Control and Signal-wires Connection of Broadcasting Equipment” (“Approach”).
	Regarding claim 12, CN ‘510 (paragraphs 0023-0063) substantially discloses the claimed invention, including a USB connector, comprising: a first plug, wherein the first plug comprises a first housing; and a second plug, wherein the second plug comprises a third metal housing; wherein the first plug is connected to the second plug by a connection cable.  CN ‘579 (paragraphs 0043-0077) discloses the connection cable comprises a first shield layer and a second shield layer, the first shield layer and the second shield layer overlap and there is no electrical connection between the first shield layer and the second shield layer, and to form the cable of CN ‘510 with a first and second shield layer thus would have been obvious, for greater shielding capability.  This would result in the first metal housing of the first plug being connected to one end of the first shield layer, the third metal housing of the second plug being connected to one end of the second shield layer, and a capacitance between the first shield layer and the second shield layer is greater than a threshold.  Approach discloses leaving the end of the first 
Regarding claim 13, to form the threshold of CN ‘510 (as modified by CN ‘579 and Approach) as 0. 5 pF is deemed to have been a matter of routine experimentation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘510 in view of CN ‘579 and Approach as applied to claim12 above, and further in view of Huang et al 10020095.
	Huang et al (column 7, lines 51-52) discloses a braided shield layer made of a copper alloy, and to form the shield layers of CN ‘510 (as modified by CN ‘579) of a copper alloy thus would have been obvious, for good conductivity.
Claims 15-20, 22, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘510 in view of CN ‘579 and Approach as applied to claim 12 above, and further in view of Weidler 5975958.
	Regarding claims 15-17, Weidler (Figure 16) discloses a first socket, wherein the first socket comprises a second metal housing 12, the first socket is located in an enclosure 16 of a terminal device,  and the second metal housing of the first socket is connected to the enclosure of the terminal by a capacitive component (capacitor) 46, and to provide CN ‘510 (as modified by CN ‘579 and Approach) with this type of structure thus would have been obvious, for capacitive coupling.  Regarding claims 18-20, 22, 23 and 25-28, the references are applied as above.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘510 in view of CN ‘579 and Approach and Weidler as applied to claim 18 above, and further in view of Huang et al (applied as above).
The other references cited on Form 892 disclose similar shield layers and capacitive coupling.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833